
	

116 S2266 IS: Group Flood Insurance Policy Extension Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2266
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2019
			Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To extend group flood insurance policy assistance for victims of the 2016 West Virginia floods, and
			 for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Group Flood Insurance Policy Extension Act of 2019.
 2.FindingsCongress finds the following: (1)Nine States and 2 territories are currently awaiting funding for mitigation activities from the Department of Housing and Urban Development.
 (2)Funding for mitigation activities was appropriated to the Department of Housing and Urban Development by Congress in February 2018 under the Bipartisan Budget Act of 2018 (Public Law 115–123; 132 Stat. 64).
 (3)The Secretary of Housing and Urban Development told Congress that the funding described in paragraph (2) would be released by May 1, 2019.
 (4)May 1, 2019, has come and gone with no official explanation as to the reason for the continued delay in releasing the funds.
			3.Extension of group flood insurance policy for 2016 West Virginia floods
			(a)Extension of group flood insurance policy
 (1)In generalNotwithstanding any other provision of law, the Administrator of the Federal Emergency Management Agency (referred to in this section as the Administrator) shall, in accordance with paragraph (2), extend the term of the Group Flood Insurance Policy issued pursuant to section 61.17 of title 44, Code of Federal Regulations, for all major disaster declarations awaiting Community Development Block Grant-Disaster Recovery funds from the Department of Housing and Urban Development with an associated active Group Flood Insurance Policy.
 (2)Group flood insurance policy extension definedThe extension required under paragraph (1) shall be implemented by adding to each Group Flood Insurance Policy the number of days that is equal to the number of days between February 9, 2018, and the date on which the allocation of the Community Development Block Grant-Disaster Recovery funds appropriated under Bipartisan Budget Act of 2018 (Public Law 115–123; 132 Stat. 64) is published in the Federal Register.
 (3)Additional premiumThe additional premium for the extended Group Flood Insurance Policy coverage required under paragraph (1) shall be $300 per individual insured.
 (4)ImplementationThe Administrator shall implement paragraph (1) not later than August 24, 2019. (b)Payment of additional premium (1)Additional premium necessary expenseNotwithstanding any other provision of law, the Administrator shall provide additional financial assistance under section 408(e)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(e)(2)) to each individual insured under the Group Flood Insurance Policy extended under subsection (a)(1) in an amount equal to the amount of the additional premium required under subsection (a)(2).
 (2)Payment of additional premiumNotwithstanding any other provision of law, the Administrator shall withhold the additional financial assistance provided under paragraph (1) and, not later than August 1, 2019, transfer the amount to the National Flood Insurance Fund established pursuant to section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) on behalf of each individual insured under the Group Flood Insurance Policy extended under subsection (a)(1).
				4.GAO study and report
 (a)StudyThe Comptroller General of the United States shall conduct a study of— (1)the costs and benefits of Group Flood Insurance Policies, as described in section 61.17 of title 44, Code of Federal Regulations, in communities affected by repeated disasters; and
 (2)the rate at which individuals in communities described in paragraph (1) purchase private insurance policies after the Group Flood Insurance Policy term ends.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to Congress on the study conducted under subsection (a).
